IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                     : No. 107 WM 2018
 INVESTIGATING GRAND JURY                      :
                                               :
                                               :
 PETITION OF: R.G.                             :


                                         ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, in consideration of the Petition for

Review, the temporary redaction of Petitioner’s name and other identifying information

from Report 1 of the Fortieth Statewide Investigating Grand Jury is made permanent. See

In re Fortieth Statewide Investigating Grand Jury, 190 A.3d 560 (Pa. 2018); In re Fortieth

Statewide Investigating Grand Jury, 2018 WL _________ (Pa. Dec. 3, 2018).

      The Application to File under Seal, the Application for Leave to File Reply in Further

Support of Petition for Review, and the Application for Leave to File Reply in Further

Support of Application to File under Seal are GRANTED.

      Jurisdiction is relinquished.

      The instant order is unsealed.